     Case 2:19-cr-00380-VAP Document 763 Filed 10/05/20 Page 1 of 27 Page ID #:3197



1    NICOLA T. HANNA
     United States Attorney
2    CHRISTOPHER D. GRIGG
     Assistant United States Attorney
3    Chief, National Security Division
     ANIL J. ANTONY (Cal. Bar No. 258839)
4    Assistant United States Attorney
     Deputy Chief, Cyber & Intellectual Property Crimes Section
5    JOSEPH B. WOODRING (Cal. Bar No. 272940)
     Assistant United States Attorney
6    Cyber & Intellectual Property Crimes Section
          1500 United States Courthouse
7         312 North Spring Street
          Los Angeles, California 90012
8         Telephone: (213) 894-6579/0284
          Facsimile: (213) 894-2927
9         E-mail:    anil.j.antony@usdoj.gov
                     joseph.woodring@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA

12                            UNITED STATES DISTRICT COURT

13                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,                 No. 2:19-CR-00380-VAP-1

15               Plaintiff,                    PLEA AGREEMENT FOR DEFENDANT
                                               VALENTINE IRO
16                    v.

17   VALENTINE IRO,
       aka “Iro Enterprises,”
18     aka “Valentine Obinna Iro,”
       aka “Obinna Iro,”
19     aka “Obinna Nassa,”

20               Defendant.

21

22         1.    This constitutes the plea agreement between defendant
23   VALENTINE IRO, also known as (“aka”) “Iro Enterprises,” aka
24   “Valentine Obinna Iro,” aka “Obinna Iro,” aka “Obinna Nassa”
25   (“defendant”) and the United States Attorney’s Office for the Central
26   District of California (“the USAO”) in the above-captioned case.
27   This agreement is limited to the USAO and cannot bind any other
28
     Case 2:19-cr-00380-VAP Document 763 Filed 10/05/20 Page 2 of 27 Page ID #:3198



1    federal, state, local, or foreign prosecuting, enforcement,

2    administrative, or regulatory authorities.

3                                DEFENDANT’S OBLIGATIONS

4          2.    Defendant agrees to:

5                a.    At the earliest opportunity requested by the USAO and

6    provided by the Court, appear and plead guilty to Count One of the

7    Indictment in United States v. Valentine Iro, Case No. 2:19-CR-00380-

8    VAP-1, which charges defendant with Conspiracy to Engage in Money

9    Laundering in violation of 18 U.S.C. § 1956(h).

10               b.    Not contest facts agreed to in this agreement.

11               c.    Abide by all agreements regarding sentencing contained

12   in this agreement.

13               d.    Appear for all court appearances, surrender as ordered

14   for service of sentence, obey all conditions of any bond, and obey

15   any other ongoing court order in this matter.

16               e.    Not commit any crime; however, offenses that would be

17   excluded for sentencing purposes under United States Sentencing

18   Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not

19   within the scope of this agreement.

20               f.    Be truthful at all times with the United States

21   Probation and Pretrial Services Office and the Court.

22               g.    Pay the applicable special assessment at or before the

23   time of sentencing unless defendant has demonstrated a lack of

24   ability to pay such assessments.

25               h.    Authorize the USAO to obtain a credit report

26   immediately upon defendant’s entry of a guilty plea.

27

28

                                            2
     Case 2:19-cr-00380-VAP Document 763 Filed 10/05/20 Page 3 of 27 Page ID #:3199



1                i.    Consent to the USAO inspecting and copying all of

2    defendant’s financial documents and financial information held by the

3    United States Probation and Pretrial Services Office.

4                j.    Complete the Financial Disclosure Statement on a form

5    provided by the USAO and, within 30 days of defendant’s entry of a

6    guilty plea, deliver the signed and dated statement, along with all

7    of the documents requested therein, to the USAO by either email at

8    usacac.FinLit@usdoj.gov or mail to the USAO Financial Litigation

9    Section at 300 N. Los Angeles St., Suite 7516, Los Angeles, CA 90012.

10         3.    Defendant further agrees to cooperate fully with the USAO,

11   the Federal Bureau of Investigation (“FBI”), and, as directed by the

12   USAO, any other federal, state, local, or foreign prosecuting,

13   enforcement, administrative, or regulatory authority.            This

14   cooperation requires defendant to:

15               a.    Respond truthfully and completely to all questions

16   that may be put to defendant, whether in interviews, before a grand

17   jury, or at any trial or other court proceeding.

18               b.    Attend all meetings, grand jury sessions, trials or

19   other proceedings at which defendant’s presence is requested by the

20   USAO or compelled by subpoena or court order.

21               c.    Produce voluntarily all documents, records, or other

22   tangible evidence relating to matters about which the USAO, or its

23   designee, inquires.

24         4.    For purposes of this agreement: (1) “Cooperation

25   Information” shall mean any statements made, or documents, records,

26   tangible evidence, or other information provided, by defendant

27   pursuant to defendant’s cooperation under this agreement or pursuant

28   to the letter agreement previously entered into by the parties dated

                                            3
     Case 2:19-cr-00380-VAP Document 763 Filed 10/05/20 Page 4 of 27 Page ID #:3200



1    January 16, 2020 (the “Letter Agreement”); and (2) “Plea Information”

2    shall mean any statements made by defendant, under oath, at the

3    guilty plea hearing and the agreed to factual basis statement in this

4    agreement.

5                                THE USAO’S OBLIGATIONS

6          5.    The USAO agrees to:

7                a.    Not contest facts agreed to in this agreement.

8                b.    Abide by all agreements regarding sentencing contained

9    in this agreement.

10               c.    At the time of sentencing, move to dismiss the

11   remaining counts of the Indictment as against defendant.            Defendant

12   agrees, however, that at the time of sentencing the Court may

13   consider any dismissed charges in determining the applicable

14   Sentencing Guidelines range, the propriety and extent of any

15   departure from that range, and the sentence to be imposed.

16               d.    At the time of sentencing, provided that defendant

17   demonstrates an acceptance of responsibility for the offense up to

18   and including the time of sentencing, recommend a two-level reduction

19   in the applicable Sentencing Guidelines offense level, pursuant to

20   U.S.S.G. § 3E1.1, and recommend and, if necessary, move for an

21   additional one-level reduction if available under that section.

22               e.    Except for criminal tax violations (including

23   conspiracy to commit such violations chargeable under 18 U.S.C.

24   § 371), not further criminally prosecute defendant for violations of

25   18 U.S.C. §§ 1956(h) (Conspiracy to Engage in Money Laundering); 1349

26   (Conspiracy to Commit Wire Fraud, Mail Fraud, and Bank Fraud); 1343

27   (Wire Fraud); § 1344 (Bank Fraud); 1956 (Money Laundering); 1957

28   (Engaging in Monetary Transactions in Property Derived from Specified

                                            4
     Case 2:19-cr-00380-VAP Document 763 Filed 10/05/20 Page 5 of 27 Page ID #:3201



1    Unlawful Activity); 2232(a) (Destruction of Property to Prevent

2    Seizure); 1001(a)(2) (False Statements); and 1028A (Aggravated

3    Identity Theft) arising out of: (i) defendant’s conduct described in

4    the agreed-to factual basis set forth in paragraph 15 below; (ii)

5    evidence recovered during search warrants executed on or about August

6    22, 2019 in connection with this case; or (iii) statements made by

7    defendant during an interview with the FBI on or about August 22,

8    2019.      Defendant understands that the USAO is free to criminally

9    prosecute defendant for any other unlawful past conduct or any

10   unlawful conduct that occurs after the date of this agreement.

11   Defendant agrees that at the time of sentencing the Court may

12   consider the uncharged conduct in determining the applicable

13   Sentencing Guidelines range, the propriety and extent of any

14   departure from that range, and the sentence to be imposed after

15   consideration of the Sentencing Guidelines and all other relevant

16   factors under 18 U.S.C. § 3553(a).

17         6.      The USAO further agrees:

18                 a.   Not to offer as evidence in its case-in-chief in the

19   above-captioned case or any other criminal prosecution that may be

20   brought against defendant by the USAO, or in connection with any

21   sentencing proceeding in any criminal case that may be brought

22   against defendant by the USAO, any Cooperation Information.

23   Defendant agrees, however, that the USAO may use both Cooperation

24   Information and Plea Information: (1) to obtain and pursue leads to

25   other evidence, which evidence may be used for any purpose, including

26   any criminal prosecution of defendant; (2) to cross-examine defendant

27   should defendant testify, or to rebut any evidence offered, or

28   argument or representation made, by defendant, defendant’s counsel,

                                            5
     Case 2:19-cr-00380-VAP Document 763 Filed 10/05/20 Page 6 of 27 Page ID #:3202



1    or a witness called by defendant in any trial, sentencing hearing, or

2    other court proceeding; and (3) in any criminal prosecution of

3    defendant for false statement, obstruction of justice, or perjury.

4                b.    Not to use Cooperation Information against defendant

5    at sentencing for the purpose of determining the applicable guideline

6    range, including the appropriateness of an upward departure, or the

7    sentence to be imposed, and to recommend to the Court that

8    Cooperation Information not be used in determining the applicable

9    guideline range or the sentence to be imposed.           Defendant

10   understands, however, that Cooperation Information will be disclosed

11   to the United States Probation and Pretrial Services Office and the

12   Court, and that the Court may use Cooperation Information for the

13   purposes set forth in U.S.S.G § 1B1.8(b) and for determining the

14   sentence to be imposed.

15               c.    In connection with defendant’s sentencing, to bring to

16   the Court’s attention the nature and extent of defendant’s

17   cooperation.

18               d.    If the USAO determines, in its exclusive judgment,

19   that defendant has both complied with defendant’s obligations under

20   paragraphs 2 and 3 above and provided substantial assistance to law

21   enforcement in the prosecution or investigation of another

22   (“substantial assistance”), to move the Court pursuant to U.S.S.G.

23   § 5K1.1 to fix an offense level and corresponding guideline range

24   below that otherwise dictated by the sentencing guidelines, and to

25   recommend a term of imprisonment within this reduced range.

26                DEFENDANT’S UNDERSTANDINGS REGARDING COOPERATION

27         7.    Defendant understands the following:

28

                                            6
     Case 2:19-cr-00380-VAP Document 763 Filed 10/05/20 Page 7 of 27 Page ID #:3203



1                a.    Any knowingly false or misleading statement by

2    defendant will subject defendant to prosecution for false statement,

3    obstruction of justice, and perjury and will constitute a breach by

4    defendant of this agreement.

5                b.    Nothing in this agreement requires the USAO or any

6    other prosecuting, enforcement, administrative, or regulatory

7    authority to accept any cooperation or assistance that defendant may

8    offer, or to use it in any particular way.

9                c.    Defendant cannot withdraw defendant’s guilty plea if

10   the USAO does not make a motion pursuant to U.S.S.G. § 5K1.1 for a

11   reduced guideline range or if the USAO makes such a motion and the

12   Court does not grant it or if the Court grants such a USAO motion but

13   elects to sentence above the reduced range.

14               d.    At this time, the USAO makes no agreement or

15   representation as to whether any cooperation that defendant has

16   provided or intends to provide constitutes or will constitute

17   substantial assistance.       The decision whether defendant has provided

18   substantial assistance will rest solely within the exclusive judgment

19   of the USAO.

20               e.    The USAO’s determination whether defendant has

21   provided substantial assistance will not depend in any way on whether

22   the government prevails at any trial or court hearing in which

23   defendant testifies or in which the government otherwise presents

24   information resulting from defendant’s cooperation.

25                                NATURE OF THE OFFENSE

26         8.    Defendant understands that for defendant to be guilty of

27   the crime charged in Count One, that is, Conspiracy to Engage in

28   Money Laundering, in violation of 18 U.S.C. § 1956(h), the following

                                            7
     Case 2:19-cr-00380-VAP Document 763 Filed 10/05/20 Page 8 of 27 Page ID #:3204



1    must be true: (1) there was an agreement between two or more persons

2    to conduct a financial transaction involving property that

3    represented the proceeds of wire fraud (in violation of Title 18,

4    United States Code, Section 1343), bank fraud (in violation of Title

5    18, United States Code, Section 1344(2)) or mail fraud (in violation

6    of Title 18, United States Code, Section 1341), where defendant knew

7    that the property represented the proceeds of some form of unlawful

8    activity, and defendant knew that the transaction was designed in

9    whole or in part to conceal or disguise the nature, location, source,

10   ownership, or control of the proceeds; and (2) the defendant became a

11   member of the conspiracy knowing of at least one of its objects and

12   intending to help accomplish it.

13                             PENALTIES AND RESTITUTION

14         9.    Defendant understands that the statutory maximum sentence

15   that the Court can impose for a violation of Title 18, United States

16   Code, Section 1956(h), as charged in the Indictment, is: 20 years

17   imprisonment; a 3-year period of supervised release; a fine of

18   $500,000 or twice the gross gain or gross loss resulting from the

19   offense, whichever is greatest; and a mandatory special assessment of

20   $100.

21         10.   Defendant understands that defendant will be required to

22   pay full restitution to the victim(s) of the offense to which

23   defendant is pleading guilty.        Defendant agrees that, in return for

24   the USAO’s compliance with its obligations under this agreement, the

25   Court may order restitution to persons other than the victim(s) of

26   the offenses to which defendant is pleading guilty and in amounts

27   greater than those alleged in the count to which defendant is

28   pleading guilty.      In particular, defendant agrees that the Court may

                                            8
     Case 2:19-cr-00380-VAP Document 763 Filed 10/05/20 Page 9 of 27 Page ID #:3205



1    order restitution to any victim of any of the following for any

2    losses suffered by that victim as a result: (a) any relevant conduct,

3    as defined in U.S.S.G. § 1B1.3, in connection with the offense to

4    which defendant is pleading guilty; and (b) any counts dismissed and

5    charges not prosecuted pursuant to this agreement as well as all

6    relevant conduct, as defined in U.S.S.G. § 1B1.3, in connection with

7    those counts and charges.       The parties currently believe that the

8    applicable amount of restitution is approximately $1,438,253.05, but

9    recognize and agree that this amount could change based on facts that

10   come to the attention of the parties prior to sentencing.

11         11.   Defendant agrees that any and all fines and/or restitution

12   ordered by the Court will be due immediately.          The government is not

13   precluded from pursuing, in excess of any payment schedule set by the

14   Court, any and all available remedies by which to satisfy defendant’s

15   payment of the full financial obligation, including referral to the

16   Treasury Offset Program.

17         12.   Defendant understands that supervised release is a period

18   of time following imprisonment during which defendant will be subject

19   to various restrictions and requirements.          Defendant understands that

20   if defendant violates one or more of the conditions of any supervised

21   release imposed, defendant may be returned to prison for all or part

22   of the term of supervised release authorized by statute for the

23   offense that resulted in the term of supervised release, which could

24   result in defendant serving a total term of imprisonment greater than

25   the statutory maximum stated above.

26         13.   Defendant understands that, by pleading guilty, defendant

27   may be giving up valuable government benefits and valuable civic

28   rights, such as the right to vote, the right to possess a firearm,

                                            9
     Case 2:19-cr-00380-VAP Document 763 Filed 10/05/20 Page 10 of 27 Page ID #:3206



1     the right to hold office, and the right to serve on a jury.

2     Defendant understands that he is pleading guilty to a felony and that

3     it is a federal crime for a convicted felon to possess a firearm or

4     ammunition.    Defendant understands that the conviction in this case

5     may also subject defendant to various other collateral consequences,

6     including but not limited to revocation of probation, parole, or

7     supervised release in another case and suspension or revocation of a

8     professional license.      Defendant understands that unanticipated

9     collateral consequences will not serve as grounds to withdraw

10    defendant’s guilty plea.

11          14.   Defendant and his counsel have discussed the fact that, and

12    defendant understands that, if defendant is not a United States

13    citizen, the conviction in this case makes it practically inevitable

14    and a virtual certainty that defendant will be removed or deported

15    from the United States.      Defendant may also be denied United States

16    citizenship and admission to the United States in the future.

17    Defendant understands that while there may be arguments that

18    defendant can raise in immigration proceedings to avoid or delay

19    removal, removal is presumptively mandatory and a virtual certainty

20    in this case.     Defendant further understands that removal and

21    immigration consequences are the subject of a separate proceeding and

22    that no one, including his attorney or the Court, can predict to an

23    absolute certainty the effect of his conviction on his immigration

24    status.     Defendant nevertheless affirms that he wants to plead guilty

25    regardless of any immigration consequences that his plea may entail,

26    even if the consequence is automatic removal from the United States.

27

28

                                            10
     Case 2:19-cr-00380-VAP Document 763 Filed 10/05/20 Page 11 of 27 Page ID #:3207



1                                      FACTUAL BASIS

2           15.   Defendant admits that defendant is, in fact, guilty of the

3     offense to which defendant is agreeing to plead guilty.            Defendant

4     and the USAO agree to the statement of facts provided below and agree

5     that this statement of facts is sufficient to support a plea of

6     guilty to the charge described in this agreement and to establish the

7     Sentencing Guidelines factors set forth in paragraph 17 below but is

8     not meant to be a complete recitation of all facts relevant to the

9     underlying criminal conduct or all facts known to either party that

10    relate to that conduct.

11          Beginning no later than on or about October 7, 2014, and through

12    August 22, 2019, defendant knowingly combined, agreed, and conspired

13    with multiple other persons (“coconspirators”) to conduct financial

14    transactions into, within, and outside the United States involving

15    property that represented the proceeds of wire fraud, bank fraud, and

16    mail fraud.    The conspiracy targeted numerous victims, including

17    persons and companies, and laundered and/or attempted to launder

18    funds obtained from them.       The victims of the conspiracy included the

19    victims identified in the Indictment as Victim Company 1, M.S.,

20    Victim Company 2, R.B., B.Z., Victim Company 5, Je.F. and Jo.F.,

21    Victim Company 6, Victim Company 7, L.B., Victim Company 9, Victim

22    Law Firm, Victim Company 10, T.P., Victim Company 11, Victim

23    Solicitor Firm, Victim Company 12, Victim Company 13, Victim Company

24    14, Victim Company 15, and Victim Company 16.

25          Defendant admits that he conspired with coconspirators to

26    defraud these victims and launder funds obtained from them in the

27    manner described in the Indictment, and that it was reasonably

28    foreseeable to defendant that the schemes intended to defraud these

                                            11
     Case 2:19-cr-00380-VAP Document 763 Filed 10/05/20 Page 12 of 27 Page ID #:3208



1     victims of approximately $25,000,000.         Defendant knew that the

2     property represented the proceeds of some form of unlawful activity;

3     that the transactions were designed in whole or in part to conceal or

4     disguise the nature, location, source, ownership, and control of the

5     proceeds; and that the transactions with these criminally derived

6     proceeds, at times, exceeded $10,000.         Defendant became a member of

7     the conspiracy knowing of its objects and intending to help

8     accomplish them.     Multiple members of the conspiracy took steps in

9     furtherance of it, including defendant, as described further below.

10          Defendant would communicate with individuals committing fraud

11    (“fraudsters”), or middle-men for fraudsters, who sought bank

12    accounts into which they could fraudulently induce victims to deposit

13    funds.    Defendant knew that these fraudulent schemes included what

14    are sometimes referred to as business email compromise (“BEC”)

15    frauds, 1 escrow frauds, 2 romance scams, 3 and other fraud schemes.

16    Defendant was known to middle-men and fraudsters around the world,

17    and communicated with coconspirators primarily through messaging

18    applications and phone calls.       At times, defendant would use code

19    words and Nigerian pidgin to avoid law enforcement’s detection of the

20    schemes.    The fraudsters perpetrating these schemes, along with the

21    middle-men, were largely located outside the United States.

22

23
            1BEC frauds typically involved a hacker gaining unauthorized
24    access to a business email account, and attempting to trick a victim
      into making an unauthorized wire transfer.
25         2 Escrow fraud is a variation of a BEC scheme, in which a hacker
      typically gains unauthorized access to the email account of a party
26    to a real estate deal and attempts to trick the victim into making a
      fraudulent wire transfer.
27
           3 Romance scams generally take advantage of persons looking for
28    romantic partners by targeting victims on dating websites and other
      social media platforms.
                                      12
     Case 2:19-cr-00380-VAP Document 763 Filed 10/05/20 Page 13 of 27 Page ID #:3209



1           Either before or after negotiating with the fraudster or middle-

2     man about the “cut” (i.e., the percentage or amount) of the

3     fraudulent proceeds that defendant would keep for himself for

4     receiving and laundering the funds, defendant would select or find a

5     bank account, or assist in opening a bank account, to be used to

6     receive funds from the victim.       Defendant would collect bank account

7     information (sometimes for bank accounts in the Los Angeles area, and

8     sometimes for bank accounts in other cities or countries), receive

9     requests for bank account information from coconspirators around the

10    world, and then send out bank account information to multiple

11    coconspirators.

12          For romance scams and schemes targeting the elderly, defendant

13    would sometimes use a bank account or money service account that he

14    controlled personally, which he or another coconspirator had opened

15    in the name of another person.       For example, defendant used bank

16    accounts opened in the name of A.O., a Nigerian citizen, for receipt

17    of funds from romance scams and other online fraud schemes, which

18    bank accounts listed defendant’s apartment as the address on file.

19          For BECs, escrow fraud, and other business fraud schemes,

20    defendant would attempt to locate an appropriate bank account --

21    often a U.S. business bank account -- into which fraudulent funds

22    could be deposited.      If defendant himself did not have access to a

23    bank account that could be used at the time to receive the

24    fraudulently obtained funds and/or to launder those funds, defendant

25    would ask one or more coconspirators for a bank account that could be

26    used.

27          If a bank account with a specific business name was required,

28    defendant would at times coordinate with other persons to open

                                            13
     Case 2:19-cr-00380-VAP Document 763 Filed 10/05/20 Page 14 of 27 Page ID #:3210



1     accounts that could receive fraudulently obtained funds.            These

2     coconspirators would, at defendant’s direction, attempt to make the

3     business name look similar to the name of the company with which a

4     victim company was corresponding about a business transaction, which

5     made it more likely that the victim company would be tricked into

6     fraudulently transferring the funds.        This often included the filing

7     of a fictitious business name statement with the Los Angeles County

8     Registrar/Recorder’s Office, which could be done for a small fee.

9     This step was necessary because banks would often require official

10    documentation showing the business existed before opening the

11    business bank account.

12          Once such a bank account was open, defendant would provide Los

13    Angeles-based coconspirators with advice about how to “service” the

14    bank account -- that is, establishing a regular pattern of activity

15    so that the receipt, and, in particular, the withdrawal, of

16    fraudulent funds would not raise suspicions at the bank.

17            Once a victim deposited funds into a fraudulently opened bank

18    account or money service account, defendant would coordinate with

19    other coconspirators to withdraw or move the funds, and then to

20    further launder the funds.       This sometimes involved sending the funds

21    to other bank accounts used or controlled by coconspirators through

22    wires, or withdrawing funds through cashier’s checks, personal

23    checks, or as cash.

24          Once funds were withdrawn as cash, defendant sometimes worked

25    with illicit money exchangers who would assist in transferring money

26    overseas, generally without directly transferring those funds

27    internationally.     To do this, defendant would coordinate withdrawal

28    of funds from a fraudulently opened bank account or a legitimate bank

                                            14
     Case 2:19-cr-00380-VAP Document 763 Filed 10/05/20 Page 15 of 27 Page ID #:3211



1     account used to launder funds, and then deposit those funds into the

2     U.S. bank account of an illicit money exchanger.          The illicit money

3     exchanger would then use a Nigerian banking application to transfer

4     other funds in naira, the currency of Nigeria (₦), from his or her

5     own Nigerian bank account to the Nigerian bank account of the

6     coconspirator that defendant specified.         In that way, defendant was

7     able to ensure payment to Nigerian coconspirators without directly

8     transferring funds overseas.       On other occasions, defendant would

9     himself serve as a money exchanger for coconspirators -- receiving

10    fraudulent funds and then directing others, such as family members in

11    Nigeria, to transfer commensurate amounts to a Nigerian bank account

12    of a coconspirator.

13          Defendant and other coconspirators would also launder funds by

14    purchasing property -- such as cars and trucks -- which they would

15    then ship to Nigeria.      At other times, they would attempt to disguise

16    the fraudulently obtained funds as payments for vehicles.

17          On both July 19, 2017 and August 22, 2019 -- dates on which FBI

18    agents executed federal search warrants at defendant’s apartment in

19    Carson, California -- after the FBI agents knocked and announced

20    their presence, defendant broke and concealed phones that he had used

21    to communicate with coconspirators.        Defendant did this, on both

22    occasions, to willfully conceal evidence of his criminal activity

23    from the FBI and to impede the execution of the search warrants.

24    Defendant also previously lied to the FBI about having broken a phone

25    on July 19, 2017 to willfully conceal such evidence.

26          Defendant admits that the money laundering described above was

27    sophisticated, and that the above-described conspiracy involved more

28    than 10 victims.

                                            15
     Case 2:19-cr-00380-VAP Document 763 Filed 10/05/20 Page 16 of 27 Page ID #:3212



1                                   SENTENCING FACTORS

2           16.   Defendant understands that in determining defendant’s

3     sentence the Court is required to calculate the applicable Sentencing

4     Guidelines range and to consider that range, possible departures

5     under the Sentencing Guidelines, and the other sentencing factors set

6     forth in 18 U.S.C. § 3553(a).       Defendant understands that the

7     Sentencing Guidelines are advisory only, that defendant cannot have

8     any expectation of receiving a sentence within the calculated

9     Sentencing Guidelines range, and that after considering the

10    Sentencing Guidelines and the other § 3553(a) factors, the Court will

11    be free to exercise its discretion to impose any sentence it finds

12    appropriate up to the maximum set by statute for the crime of

13    conviction.

14          17.   Defendant and the USAO agree to the following applicable

15    Sentencing Guidelines factors:

16       Base Offense Level:                      7    [U.S.S.G. §§ 2S1.1(a)(1),

17                                                                    2B1.1(a)(1)]

18       10 or more victims                      +2                      [U.S.S.G.

19                                                           § 2B1.1(b)(2)(A)(i)]

20       Fraud scheme outside the                +2                      [U.S.S.G.
         U.S./sophisticated means
21                                                             § 2B1.1(b)(10)(B)]

22       Conviction under 18 U.S.C.              +2   [U.S.S.G. § 2S1.1(b)(2)(B)]
         § 1956
23
         Sophisticated laundering                +2     [U.S.S.G. § 2S1.1(b)(3)]
24
         Obstruction of justice                  +2            [U.S.S.G. § 3C1.1]
25
      The parties further agree that the loss level, as calculated under
26
      U.S.S.G. § 2S1.1(a)(1), is approximately +22 (U.S.S.G.
27
      § 2B1.1(b)(1)(L)), corresponding to a loss of $25,000,000+.
28

                                            16
     Case 2:19-cr-00380-VAP Document 763 Filed 10/05/20 Page 17 of 27 Page ID #:3213



1           Defendant and the USAO reserve the right to argue that

2     additional specific offense characteristics, adjustments, and

3     departures under the Sentencing Guidelines are appropriate.

4           18.   Defendant understands that there is no agreement as to

5     defendant’s criminal history or criminal history category.

6           19.   Defendant and the USAO reserve the right to argue for a

7     sentence outside the sentencing range established by the Sentencing

8     Guidelines based on the factors set forth in 18 U.S.C. § 3553(a)(1),

9     (a)(2), (a)(3), (a)(6), and (a)(7).

10                          WAIVER OF CONSTITUTIONAL RIGHTS

11          20.   Defendant understands that by pleading guilty, defendant

12    gives up the following rights:

13                a.    The right to persist in a plea of not guilty.

14                b.    The right to a speedy and public trial by jury.

15                c.    The right to be represented by counsel – and if

16    necessary have the Court appoint counsel - at trial.           Defendant

17    understands, however, that, defendant retains the right to be

18    represented by counsel – and if necessary have the Court appoint

19    counsel – at every other stage of the proceeding.

20                d.    The right to be presumed innocent and to have the

21    burden of proof placed on the government to prove defendant guilty

22    beyond a reasonable doubt.

23                e.    The right to confront and cross-examine witnesses

24    against defendant.

25                f.    The right to testify and to present evidence in

26    opposition to the charges, including the right to compel the

27    attendance of witnesses to testify.

28

                                            17
     Case 2:19-cr-00380-VAP Document 763 Filed 10/05/20 Page 18 of 27 Page ID #:3214



1                  g.   The right not to be compelled to testify, and, if

2     defendant chose not to testify or present evidence, to have that

3     choice not be used against defendant.

4                  h.   Any and all rights to pursue any affirmative defenses,

5     Fourth Amendment or Fifth Amendment claims, and other pretrial

6     motions that have been filed or could be filed.

7                           WAIVER OF RETURN OF DIGITAL DATA

8           21.    Understanding that the government has in its possession

9     digital devices and/or digital media seized from defendant, defendant

10    waives any right to the return of digital data contained on those

11    digital devices and/or digital media and agrees that if any of these

12    digital devices and/or digital media are returned to defendant, the

13    government may delete all digital data from those digital devices

14    and/or digital media before they are returned to defendant.

15                WAIVER OF APPEAL OF CONVICTION AND COLLATERAL ATTACK

16          22.    Defendant understands that, with the exception of an appeal

17    based on a claim that defendant’s guilty plea was involuntary, by

18    pleading guilty defendant is waiving and giving up any right to

19    appeal defendant’s conviction on the offense to which defendant is

20    pleading guilty.     Defendant understands that this waiver includes,

21    but is not limited to, arguments that the statute to which defendant

22    is pleading guilty is unconstitutional, and any and all claims that

23    the statement of facts provided herein is insufficient to support

24    defendant’s plea of guilty.

25          23.    Defendant also gives up any right to bring a post-

26    conviction collateral attack on the conviction or sentence, except a

27    post-conviction collateral attack based on a claim of ineffective

28    assistance of counsel, a claim of newly discovered evidence, or an

                                            18
     Case 2:19-cr-00380-VAP Document 763 Filed 10/05/20 Page 19 of 27 Page ID #:3215



1     explicitly retroactive change in the applicable Sentencing

2     Guidelines, sentencing statutes, or statutes of conviction.

3     Defendant understands that this waiver includes, but is not limited

4     to, arguments that the statute to which defendant is pleading guilty

5     is unconstitutional, and any and all claims that the statement of

6     facts provided herein is insufficient to support defendant’s plea of

7     guilty.

8                    LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

9           24.   Defendant agrees that, provided the Court imposes a total

10    term of imprisonment on all counts of conviction of no more than 235

11    months, defendant gives up the right to appeal all of the following:

12    (a) the procedures and calculations used to determine and impose any

13    portion of the sentence; (b) the term of imprisonment imposed by the

14    Court; (c) the fine imposed by the Court, provided it is within the

15    statutory maximum; (d) to the extent permitted by law, the

16    constitutionality or legality of defendant’s sentence, provided it is

17    within the statutory maximum; (e) the amount and terms of any

18    restitution order; (f) the term of probation or supervised release

19    imposed by the Court, provided it is within the statutory maximum;

20    and (g) any of the following conditions of probation or supervised

21    release imposed by the Court: the conditions set forth in General

22    Order 20-04 of this Court; the drug testing conditions mandated by 18

23    U.S.C. §§ 3563(a)(5) and 3583(d); and the alcohol and drug use

24    conditions authorized by 18 U.S.C. § 3563(b)(7).

25          25.   The USAO agrees that, provided all portions of the sentence

26    are at or below the statutory maximum specified above, the USAO gives

27    up its right to appeal any portion of the sentence, with the

28    exception that the USAO reserves the right to appeal the following:

                                            19
     Case 2:19-cr-00380-VAP Document 763 Filed 10/05/20 Page 20 of 27 Page ID #:3216



1     the amount of restitution ordered if that amount is less than

2     $1,438,253.05.

3                         RESULT OF WITHDRAWAL OF GUILTY PLEA

4           26.   Defendant agrees that if, after entering a guilty plea

5     pursuant to this agreement, defendant seeks to withdraw and succeeds

6     in withdrawing defendant’s guilty plea on any basis other than a

7     claim and finding that entry into this plea agreement was

8     involuntary, then (a) the USAO will be relieved of all of its

9     obligations under this agreement, including in particular its

10    obligations regarding the use of Cooperation Information; (b) in any

11    investigation, criminal prosecution, or civil, administrative, or

12    regulatory action, defendant agrees that any Cooperation Information

13    and any evidence derived from any Cooperation Information shall be

14    admissible against defendant, and defendant will not assert, and

15    hereby waives and gives up, any claim under the United States

16    Constitution, any statute, or any federal rule, that any Cooperation

17    Information or any evidence derived from any Cooperation Information

18    should be suppressed or is inadmissible; and (c) should the USAO

19    choose to pursue any charge that was either dismissed or not filed as

20    a result of this agreement, then (i) any applicable statute of

21    limitations will be tolled between the date of defendant’s signing of

22    this agreement and the filing commencing any such action; and

23    (ii) defendant waives and gives up all defenses based on the statute

24    of limitations, any claim of pre-indictment delay, or any speedy

25    trial claim with respect to any such action, except to the extent

26    that such defenses existed as of the date of defendant’s signing this

27    agreement.

28

                                            20
     Case 2:19-cr-00380-VAP Document 763 Filed 10/05/20 Page 21 of 27 Page ID #:3217



1                      RESULT OF VACATUR, REVERSAL OR SET-ASIDE

2           27.   Defendant agrees that if the count of conviction is

3     vacated, reversed, or set aside, both the USAO and defendant will be

4     released from all their obligations under this agreement.

5                              EFFECTIVE DATE OF AGREEMENT

6           28.   This agreement is effective upon signature and execution of

7     all required certifications by defendant, defendant’s counsel, and an

8     Assistant United States Attorney.

9                                   BREACH OF AGREEMENT

10          29.   Defendant agrees that if defendant, at any time after the

11    signature of this agreement and execution of all required

12    certifications by defendant, defendant’s counsel, and an Assistant

13    United States Attorney, knowingly violates or fails to perform any of

14    defendant’s obligations under this agreement (“a breach”), the USAO

15    may declare this agreement breached.        For example, if defendant

16    knowingly, in an interview, before a grand jury, or at trial, falsely

17    accuses another person of criminal conduct or falsely minimizes

18    defendant’s own role, or the role of another, in criminal conduct,

19    defendant will have breached this agreement.          All of defendant’s

20    obligations are material, a single breach of this agreement is

21    sufficient for the USAO to declare a breach, and defendant shall not

22    be deemed to have cured a breach without the express agreement of the

23    USAO in writing.     If the USAO declares this agreement breached, and

24    the Court finds such a breach to have occurred, then:

25                a.    If defendant has previously entered a guilty plea

26    pursuant to this agreement, defendant will not be able to withdraw

27    the guilty plea.

28

                                            21
     Case 2:19-cr-00380-VAP Document 763 Filed 10/05/20 Page 22 of 27 Page ID #:3218



1                 b.    The USAO will be relieved of all its obligations under

2     this agreement; in particular, the USAO: (i) will no longer be bound

3     by any agreements concerning sentencing and will be free to seek any

4     sentence up to the statutory maximum for the crime to which defendant

5     has pleaded guilty; (ii) will no longer be bound by any agreements

6     regarding criminal prosecution, and will be free to criminally

7     prosecute defendant for any crime, including charges that the USAO

8     would otherwise have been obligated to dismiss or not to criminally

9     prosecute pursuant to this agreement; and (iii) will no longer be

10    bound by any agreement regarding the use of Cooperation Information

11    and will be free to use any Cooperation Information in any way in any

12    investigation, criminal prosecution, or civil, administrative, or

13    regulatory action.

14                c.    The USAO will be free to criminally prosecute

15    defendant for false statement, obstruction of justice, and perjury

16    based on any knowingly false or misleading statement by defendant.

17                d.    In any investigation, criminal prosecution, or civil,

18    administrative, or regulatory action: (i) defendant will not assert,

19    and hereby waives and gives up, any claim that any Cooperation

20    Information was obtained in violation of the Fifth Amendment

21    privilege against compelled self-incrimination; and (ii) defendant

22    agrees that any Cooperation Information and any Plea Information, as

23    well as any evidence derived from any Cooperation Information or any

24    Plea Information, shall be admissible against defendant, and

25    defendant will not assert, and hereby waives and gives up, any claim

26    under the United States Constitution, any statute, Rule 410 of the

27    Federal Rules of Evidence, Rule 11(f) of the Federal Rules of

28    Criminal Procedure, or any other federal rule, that any Cooperation

                                            22
     Case 2:19-cr-00380-VAP Document 763 Filed 10/05/20 Page 23 of 27 Page ID #:3219



1     Information, any Plea Information, or any evidence derived from any

2     Cooperation Information or any Plea Information should be suppressed

3     or is inadmissible.

4           30.   Following the Court’s finding of a knowing breach of this

5     agreement by defendant, should the USAO choose to pursue any charge

6     that was either dismissed or not filed as a result of this agreement,

7     then:

8                 a.    Defendant agrees that any applicable statute of

9     limitations is tolled between the date of defendant’s signing of this

10    agreement and the filing commencing any such action.

11                b.    Defendant waives and gives up all defenses based on

12    the statute of limitations, any claim of pre-indictment delay, or any

13    speedy trial claim with respect to any such action, except to the

14    extent that such defenses existed as of the date of defendant’s

15    signing this agreement.

16            COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

17                                  OFFICE NOT PARTIES

18          31.   Defendant understands that the Court and the United States

19    Probation and Pretrial Services Office are not parties to this

20    agreement and need not accept any of the USAO’s sentencing

21    recommendations or the parties’ agreements to facts or sentencing

22    factors.

23          32.   Defendant understands that both defendant and the USAO are

24    free to: (a) supplement the facts by supplying relevant information

25    to the United States Probation and Pretrial Services Office and the

26    Court, (b) correct any and all factual misstatements relating to the

27    Court’s Sentencing Guidelines calculations and determination of

28    sentence, and (c) argue on appeal and collateral review that the

                                            23
     Case 2:19-cr-00380-VAP Document 763 Filed 10/05/20 Page 24 of 27 Page ID #:3220



1     Court’s Sentencing Guidelines calculations and the sentence it

2     chooses to impose are not error, although each party agrees to

3     maintain its view that the calculations in paragraph 17 are

4     consistent with the facts of this case.         While this paragraph permits

5     both the USAO and defendant to submit full and complete factual

6     information to the United States Probation and Pretrial Services

7     Office and the Court, even if that factual information may be viewed

8     as inconsistent with the facts agreed to in this agreement, this

9     paragraph does not affect defendant’s and the USAO’s obligations not

10    to contest the facts agreed to in this agreement.

11          33.   Defendant understands that even if the Court ignores any

12    sentencing recommendation, finds facts or reaches conclusions

13    different from those agreed to, and/or imposes any sentence up to the

14    maximum established by statute, defendant cannot, for that reason,

15    withdraw defendant’s guilty plea, and defendant will remain bound to

16    fulfill all defendant’s obligations under this agreement.            Defendant

17    understands that no one –- not the prosecutor, defendant’s attorney,

18    or the Court –- can make a binding prediction or promise regarding

19    the sentence defendant will receive, except that it will be within

20    the statutory maximum.

21                               NO ADDITIONAL AGREEMENTS

22          34.   Defendant understands that, except as set forth herein,

23    there are no promises, understandings, or agreements between the USAO

24    and defendant or defendant’s attorney, and that no additional

25    promise, understanding, or agreement may be entered into unless in a

26    writing signed by all parties or on the record in court.

27    //

28    //

                                            24
Case 2:19-cr-00380-VAP Document 763 Filed 10/05/20 Page 25 of 27 Page ID #:3221




                                                   October 2, 2020
Case 2:19-cr-00380-VAP Document 763 Filed 10/05/20 Page 26 of 27 Page ID #:3222
Case 2:19-cr-00380-VAP Document 763 Filed 10/05/20 Page 27 of 27 Page ID #:3223
